DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following office action is a responsive to the reply filed, 04/25/22.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/25/22 has been entered.
 	The reply filed 04/25/22 affects the application 16/332,225 as follows:
1.      Claim 1 has been amended. Claims 2 and 6-10 have been canceled. New ground(s) rejections necessitated by Applicant’s amendments are set forth herein below.      
2.     The responsive is contained herein below.
Claims 1 and 4 are pending in application
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Imai et al. (US 2011/0123510 Al; of record) in view of Imai et al. (US 20160022712 A1) and Weitzman et al. (Arch Gen Psychiatry 1981;38:737-746).
Claim 1 is drawn to a method for improving a sleep disorder in a subject in need thereof, 
wherein the sleep disorder is selected from the group consisting of sleep onset insomnia and light sleep, comprising administering to said subject an improving agent that contains 50-300 milligrams of a nicotinamide mononucleotide as an active ingredient and starch, in a capsule formulation, thereby improving a sleep onset insomnia and light sleep, in the subject in need thereof.
 Imai et al. disclose Applicant’s agent that comprises nicotinamide mononucleotide as an active ingredient (see claims 3, 18 and 19, see also page 4, [0036]), page 6, [0048] and page 7, [0055]). It should be noted although Imai et al. disclose that their composition or agent improves sleep disorder, Imai et al.’s agent is the same as Applicant’s and should also have the same effect of improving sleep disorder. Also, it should be noted that it is well settled that “intended use” of a composition or product, e.g., sleep disorder improving agent or improvement of insomia, does not further limit claims drawn to a composition or product. See, e.g., Ex parte Marsham, 2 USPQ2d 1647 (1987) and In re Hack 114, USPQ 161.  
Also, Imai et al. disclose a method of treating a sleep disorder, comprising administering a nicotinamide mononucleotide to a subject (see claims 3, 18 and 19, see also page 3, [0030]), see also page 4, [0036]), page 6, [0048] and page 7, [0055]).  In addition, it should be noted that Imai et al. disclose that a sleep disorder that can be treated comprising administering a nicotinamide mononucleotide to a subject includes delayed sleep phase syndrome and insomnia (see page 3, [0030]; see also claims 19, 18, 3). 
Furthermore, Imai et al. disclose that their composition can be administered orally (see page 7, [0057]). In addition, Imai et al. disclose that different doses can be administered (see pages 6-7, [0054]). Also, Imai et al. disclose that different amounts or dosages of nicotinamide mononucleotide including about 10 mg/kg can be used or administered (see pages 6-7, [0054]). It should be noted that an administration of an amount or dosage of 10 mg/kg of nicotinamide mononucleotide to a 30 kg patient or subject equates to 300 mg of nicotinamide mononucleotide (i.e.; 10 mg/kg x 30 kg = 300 mg).  Similarly, an administration of an amount or dosage of 10 mg/kg of nicotinamide mononucleotide to a 20 kg patient or subject equates to 200 mg of nicotinamide mononucleotide (i.e.; 10 mg/kg x 20 kg = 200 mg).  Furthermore, Imai et al. disclose that their composition can be in different forms including capsule form or formulation, for oral ingestion by a patient to be treated (see page 7, [0057]).  Also, Imai et al. disclose or suggest that their composition or preparation can include different starches such as maize starch, wheat starch, rice starch, potato starch (see page 7, [0057]).  In addition, Imai et al. disclose that their methods may be used to treat sleep disorders, such as insomnia, advanced sleep phase syndrome, delayed sleep phase syndrome, inconsistent sleep/wake cycles, or narcolepsy or to improve wakefulness in individuals suffering from excessive sleepiness (see page 3, [0030]).
The difference between Applicant’s claimed method and the method of Imai et al. is that Imai et al. do not explicitly disclose administering the specific range or amount of milligrams of the nicotinamide mononucleotide agent or product and treating the specific sleep disorder, a sleep onset insomnia, per se.
Imai et al. disclose methods and compositions related to methods of treating, ameliorating, mitigating, slowing, arresting, preventing or reversing various diseases and conditions, including age-related obesity, age-related increases in blood lipid levels, age-related decreases in insulin sensitivity, age-related decreases in memory function, and age-related changes in eye function such as macular degeneration. The methods comprise administering nicotinamide mononucleotide (NMN) to a subject. In some embodiments, the administration can be oral administration. Also disclosed are pharmaceutical compositions comprising NMN (see abstract). Also, Imai et al. disclose that their composition can comprise different amounts or dosages of nicotinamide mononucleotide that can be administered at a dosage rate of about 100 mg per day, from 100 mg per day to 2000 mg per day, or about 2000 mg per day (see page 6, [0052]). Furthermore, Imai et al. disclose the nicotinamide mononucleotide (NMN) can be administered at a dosage rate including about 200 mg per day, 200 mg per day, about 300 mg per day and 300 mg per day ((see page 6, [0052]).  In addition, Imai et al. disclose starch can be included in their composition as an enhancing agent and inert carrier (see [0038]) and [0041]). Also, Imai et al. disclose that their pharmaceutically acceptable composition can be formulated in forms including a capsule form (see page 2, [0025], page 3, [0029] and page 8, [0061]).
Weitzman et al. describe a new syndrome called “delayed sleep phase insomnia” (see abstract). Furthermore, Weitzman et al. disclose that delayed sleep phase insomnia (i.e.; delayed sleep phase insomnia) is proposed to be a disorder of the circadian sleep-wake rhythm in which the "advance" portion of the phase response curve is small (see abstract). Also, Weitzman et al. disclose that they have extensively evaluated the conditions of a subgroup of insomniac patients whose complaint is limited to an inability to fall asleep at the socially acceptable sleep time. If allowed to go to sleep and remain asleep as long as they wish at a clock time independent of social, economic, and family demands, they usually sleep quite normally (see page 737, right col., last paragraph). In addition, Weitzman et al. disclose that they propose that this form of sleep-onset "insomnia" is a specific clinical entity and have named it "delayed sleep phase syndrome” (see page 737, right col., last paragraph). That is, Weitzman et al. disclose a sleep-onset insomnia that and that delayed sleep phase syndrome is a form of sleep-onset "insomnia".
Furthermore, Weitzman et al. disclose guidelines for diagnosing delayed sleep phase syndrome which primary criteria includes patients with diagnosing delayed sleep phase syndrome (DSPS) reporting a chronic inability to fall asleep at a desired clock time to meet their required work or study schedules (see page 738, Table 1, 1st paragraph).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, to prepare Imai et al.’s nicotinamide mononucleotide agent or composition that contains nicotinamide mononucleotide as an active ingredient such as in amounts of 200 or 300 milligrams as taught or suggested by Imai et al., and starch, in a capsule formulation, and to administer it orally to a patient or subject as taught by Imai et al. to treat the sleep disorder, sleep-onset insomnia by treating delayed sleep phase syndrome which is a form of sleep-onset insomnia as taught by Weitzman et al. in said patient or subject, especially since Imai et al. disclose that nicotinamide mononucleotide can treat sleep disorder and delayed sleep phase syndrome, and Weitzman et al. disclose that delayed sleep phase syndrome is a form of sleep-onset insomnia, and Imai et al. and Imai et al. disclose that starch can be used in their composition and that their composition can be in the form of a capsule, and also because Imai et al. disclose that the nicotinamide mononucleotide can be administered in amounts or doses of 200 or 300 milligrams per day and that starch can also act as an enhancing agent and inert carrier.
One having ordinary skill in the art would have been motivated, to prepare Imai et al.’s nicotinamide mononucleotide agent or composition that contains nicotinamide mononucleotide as an active ingredient such as in amounts of 200 or 300 milligrams as taught or suggested by Imai et al., and starch, in a capsule formulation, and to administer it orally to a patient or subject as taught by Imai et al. to treat the sleep disorder, sleep-onset insomnia by treating delayed sleep phase syndrome which is a form of sleep-onset insomnia as taught by Weitzman et al. in said patient or subject, especially since Imai et al. disclose that nicotinamide mononucleotide can treat sleep disorder and delayed sleep phase syndrome, and Weitzman et al. disclose that delayed sleep phase syndrome is a form of sleep-onset insomnia, and Imai et al. and Imai et al. disclose that starch can be used in their composition and that their composition can be in the form of a capsule, and also because Imai et al. disclose that the nicotinamide mononucleotide can be administered in amounts or doses of 200 or 300 milligrams per day and that starch can also act as an enhancing agent and inert carrier.

Claims 1, 4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Imai et al. (US 2011/0123510 Al; of record) in view of Imai et al. (US 20160022712 A1) and Hirai et al. (US 20070088079 A1).
Claim 1 is drawn to a method for improving a sleep disorder in a subject in need thereof, 
wherein the sleep disorder is selected from the group consisting of sleep onset insomnia and light sleep, comprising administering to said subject an improving agent that contains 50-300 milligrams of a nicotinamide mononucleotide as an active ingredient and starch, in a capsule formulation, thereby improving a sleep onset insomnia and light sleep, in the subject in need thereof.
 Imai et al. disclose Applicant’s agent that comprises nicotinamide mononucleotide as an active ingredient (see claims 3, 18 and 19, see also page 4, [0036]), page 6, [0048] and page 7, [0055]). It should be noted although Imai et al. disclose that their composition or agent improves sleep disorder, Imai et al.’s agent is the same as Applicant’s and should also have the same effect of improving sleep disorder. Also, it should be noted that it is well settled that “intended use” of a composition or product, e.g., sleep disorder improving agent or improvement of insomia, does not further limit claims drawn to a composition or product. See, e.g., Ex parte Marsham, 2 USPQ2d 1647 (1987) and In re Hack 114, USPQ 161.  
Also, Imai et al. disclose a method of treating a sleep disorder, comprising administering a nicotinamide mononucleotide to a subject (see claims 3, 18 and 19, see also page 3, [0030]), see also page 4, [0036]), page 6, [0048] and page 7, [0055]).  In addition, it should be noted that Imai et al. disclose that a sleep disorder that can be treated comprising administering a nicotinamide mononucleotide to a subject includes delayed sleep phase syndrome and insomnia (see page 3, [0030]; see also claims 19, 18, 3). 
Furthermore, Imai et al. disclose that their composition can be administered orally (see page 7, [0057]). In addition, Imai et al. disclose that different doses can be administered (see pages 6-7, [0054]). Also, Imai et al. disclose that different amounts or dosages of nicotinamide mononucleotide including about 10 mg/kg can be used or administered (see pages 6-7, [0054]). It should be noted that an administration of an amount or dosage of 10 mg/kg of nicotinamide mononucleotide to a 30 kg patient or subject equates to 300 mg of nicotinamide mononucleotide (i.e.; 10 mg/kg x 30 kg = 300 mg).  Similarly, an administration of an amount or dosage of 10 mg/kg of nicotinamide mononucleotide to a 20 kg patient or subject equates to 200 mg of nicotinamide mononucleotide (i.e.; 10 mg/kg x 20 kg = 200 mg).  Furthermore, Imai et al. disclose that their composition can be in different forms including capsule form or formulation, for oral ingestion by a patient to be treated (see page 7, [0057]).  Also, Imai et al. disclose or suggest that their composition or preparation can include different starches such as maize starch, wheat starch, rice starch, potato starch (see page 7, [0057]).  In addition, Imai et al. disclose that their methods may be used to treat sleep disorders, such as insomnia, advanced sleep phase syndrome, delayed sleep phase syndrome, inconsistent sleep/wake cycles, or narcolepsy or to improve wakefulness in individuals suffering from excessive sleepiness (see page 3, [0030]).
The difference between Applicant’s claimed method and the method of Imai et al. is that Imai et al. do not explicitly disclose administering the specific range or amount of milligrams of the nicotinamide mononucleotide agent or product and treating the specific sleep disorder, a sleep onset insomnia, per se.
Imai et al. disclose methods and compositions related to methods of treating, ameliorating, mitigating, slowing, arresting, preventing or reversing various diseases and conditions, including age-related obesity, age-related increases in blood lipid levels, age-related decreases in insulin sensitivity, age-related decreases in memory function, and age-related changes in eye function such as macular degeneration. The methods comprise administering nicotinamide mononucleotide (NMN) to a subject. In some embodiments, the administration can be oral administration. Also disclosed are pharmaceutical compositions comprising NMN (see abstract). Also, Imai et al. disclose that their composition can comprise different amounts or dosages of nicotinamide mononucleotide that can be administered at a dosage rate of about 100 mg per day, from 100 mg per day to 2000 mg per day, or about 2000 mg per day (see page 6, [0052]). Furthermore, Imai et al. disclose the nicotinamide mononucleotide (NMN) can be administered at a dosage rate including about 200 mg per day, 200 mg per day, about 300 mg per day and 300 mg per day ((see page 6, [0052]).  In addition, Imai et al. disclose starch can be included in their composition as an enhancing agent and inert carrier (see [0038]) and [0041]). Also, Imai et al. disclose that their pharmaceutically acceptable composition can be formulated in forms including a capsule form (see page 2, [0025], page 3, [0029] and page 8, [0061]).
Hirai et al. disclose that prophylactic or therapeutic agent for sleep disorder (see page 1, [0001]). Furthermore, Hirai et al. disclose that the pharmaceutical composition for preventing or treating sleep disorder of their present invention can be used effectively for preventing and/or treating sleep disorder (insomnia) of a mammal (e.g., human, cat, dog, monkey, etc.) (see page 2, [0032]). Also, Hirai et al. disclose that in addition, in their present specification, the sleep disorder (insomnia) includes difficulty falling asleep (sleep-onset insomnia), arousals and awakenings during sleep (sleep maintenance insominia), early-morning awakening, and a combination thereof (see page 3, [0036]).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, to prepare Imai et al.’s nicotinamide mononucleotide agent or composition that contains nicotinamide mononucleotide as an active ingredient such as in amounts of 200 or 300 milligrams as taught or suggested by Imai et al., and starch, in a capsule formulation, and to administer it orally to a patient or subject as taught by Imai et al. to treat the sleep disorder, sleep-onset insomnia as taught by Hirai et al. in said patient or subject, especially since Imai et al. disclose that nicotinamide mononucleotide can treat the sleep disorder, insomnia, and Hirai et al. disclose that the sleep disorder, insomnia includes sleep-onset insomnia which is difficulty falling asleep, and Imai et al. and Imai et al. disclose that starch can be used in their composition and that their composition can be in the form of a capsule, and also because Imai et al. disclose that the nicotinamide mononucleotide can be administered in amounts or doses of 200 or 300 milligrams per day and that starch can also act as an enhancing agent and inert carrier.
One having ordinary skill in the art would have been motivated, to prepare Imai et al.’s nicotinamide mononucleotide agent or composition that contains nicotinamide mononucleotide as an active ingredient such as in amounts of 200 or 300 milligrams as taught or suggested by Imai et al., and starch, in a capsule formulation, and to administer it orally to a patient or subject as taught by Imai et al. to treat the sleep disorder, sleep-onset insomnia as taught by Hirai et al. in said patient or subject, especially since Imai et al. disclose that nicotinamide mononucleotide can treat the sleep disorder, insomnia, and Hirai et al. disclose that the sleep disorder, insomnia includes sleep-onset insomnia which is difficulty falling asleep, and Imai et al. and Imai et al. disclose that starch can be used in their composition and that their composition can be in the form of a capsule, and also because Imai et al. disclose that the nicotinamide mononucleotide can be administered in amounts or doses of 200 or 300 milligrams per day and that starch can also act as an enhancing agent and inert carrier.

Response to Arguments
Applicant's arguments with respect to claims 1 and 4 have been considered but are not found convincing.
The Applicant argues that the Examiner’s attention is respectfully drawn to the unexpected results demonstrated in the present specification, which shows highly efficacious treatment of sleep onset insomnia and light sleep, particularly with doses over 50 mg. See Working Examples 16-17 and 24-25. In sharp contrast, Imai '510 of course does not present any actual results for treating a sleep disorder. There is no way that this reference could be fairly construed to teach towards or hint at the unexpected results shown in the instant application. 
However, the above rejection was made by applying Imai et al., Imai et al. and Weitzman et al. references. Also, the other above rejection was made by applying Imai et al., Imai et al. and Hirai et al. references. And, based on Imai et al., Imai et al. and Weitzman et al. references, and on the other hand, based on Imai et al., Imai et al. and Hirai et al. references., one of ordinary skill in the art would expect to treat sleep onset insomnia in a patient or subject, comprising administering nicotinamide mononucleotide to said patient or subject. Furthermore, it would have been obvious to administer different amounts or dosages of nicotinamide mononucleotide as taught by Imai et al. and also based on factors such as the severity of the sleep onset insomnia, and the type and weight of the patient or subject treated. In addition, Imai et al. disclose that different doses can be administered (see pages 6-7, [0054]). Also, Imai et al. disclose that different amounts or dosages of nicotinamide mononucleotide including about 10 mg/kg can be used or administered (see pages 6-7, [0054]). It should be noted that an administration of an amount or dosage of 10 mg/kg of nicotinamide mononucleotide to a 30 kg patient or subject equates to 300 mg of nicotinamide mononucleotide (i.e.; 10 mg/kg x 30 kg = 300 mg).  Similarly, an administration of an amount or dosage of 10 mg/kg of nicotinamide mononucleotide to a 20 kg patient or subject equates to 200 mg of nicotinamide mononucleotide (i.e.; 10 mg/kg x 20 kg = 200 mg).  Please note that the administration of an amount or dosage of 200 mg or 300 mg of nicotinamide mononucleotide as taught or suggested by Imai et al. are doses over that are over 50 mg which are dosages encompassed by the dosage range of nicotinamide mononucleotide administered in Applicant’s claimed treatment method.
It should be noted that a skilled artisan would be motivated to optimize the treatment of sleep onset insomnia such as determining what dose or dosage of nicotinamide mononucleotide provides or shows a highly efficacious treatment of sleep onset insomnia. In addition, it is important to note that, optimization within prior art conditions or through routine experimentation would not support patentability unless there is evidence indicating such condition is critical (see MPEP 2144.05).  That is, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  Also, it should be noted that a dose of more than 50 mg which nicotinamide mononucleotide entails a wide or very broad range of mg grams of nicotinamide mononucleotide does not equate, imply or suggest any evidence indicating such condition or dose is critical.  Thus, based on Imai et al., Imai et al. and Weitzman et al., and based on Imai et al., Imai et al. and Hirai et al. on the other hand, the Examiner does not consider the results of working Examples 16-17 and 24-25, as being unexpected. In addition, it should be noted that the working examples indicates improvements in the sleep onset insomnia and light sleep condition, but not that the treatment is highly efficacious.
Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated, to prepare Imai et al.’s nicotinamide mononucleotide agent or composition that contains nicotinamide mononucleotide as an active ingredient such as in amounts of 200 or 300 milligrams as taught or suggested by Imai et al., and starch, in a capsule formulation, and to administer it orally to a patient or subject as taught by Imai et al. to treat the sleep disorder, sleep-onset insomnia by treating delayed sleep phase syndrome which is a form of sleep-onset insomnia as taught by Weitzman et al. in said patient or subject, especially since Imai et al. disclose that nicotinamide mononucleotide can treat sleep disorder and delayed sleep phase syndrome, and Weitzman et al. disclose that delayed sleep phase syndrome is a form of sleep-onset insomnia, and Imai et al. and Imai et al. disclose that starch can be used in their composition and that their composition can be in the form of a capsule, and also because Imai et al. disclose that the nicotinamide mononucleotide can be administered in amounts or doses of 200 or 300 milligrams per day and that starch can also act as an enhancing agent and inert carrier.
Also, as set forth in the above rejection, one having ordinary skill in the art would have been motivated, to prepare Imai et al.’s nicotinamide mononucleotide agent or composition that contains nicotinamide mononucleotide as an active ingredient such as in amounts of 200 or 300 milligrams as taught or suggested by Imai et al., and starch, in a capsule formulation, and to administer it orally to a patient or subject as taught by Imai et al. to treat the sleep disorder, sleep-onset insomnia as taught by Hirai et al. in said patient or subject, especially since Imai et al. disclose that nicotinamide mononucleotide can treat the sleep disorder, insomnia, and Hirai et al. disclose that the sleep disorder, insomnia includes sleep-onset insomnia which is difficulty falling asleep, and Imai et al. and Imai et al. disclose that starch can be used in their composition and that their composition can be in the form of a capsule, and also because Imai et al. disclose that the nicotinamide mononucleotide can be administered in amounts or doses of 200 or 300 milligrams per day and that starch can also act as an enhancing agent and inert carrier.
The Applicant argues that considering Imai ‘712, this publication does not relate to sleep disorders at all. For at least this reason, Imai ‘712, either taken alone or combined with Imai ‘510, also fails to disclose or teach towards treating or preventing either of the recited disorders. The Imai references, taken individually or together, cannot teach towards treatment of the presently-claimed disorders.
However, the above rejection was made by applying Imai et al., Imai et al. and Weitzman et al. references. And thus, Imai et al. ‘712 does not have to disclose sleep disorders. More importantly, Imai et al. ‘712 disclose methods and compositions related to methods of treating, ameliorating, mitigating, slowing, arresting, preventing or reversing various diseases and conditions, including age-related obesity, age-related increases in blood lipid levels, age-related decreases in insulin sensitivity, age-related decreases in memory function, and age-related changes in eye function such as macular degeneration. The methods comprise administering nicotinamide mononucleotide (NMN) to a subject. In some embodiments, the administration can be oral administration. Also disclosed are pharmaceutical compositions comprising NMN (see abstract). Also, Imai et al. disclose that their composition can comprise different amounts or dosages of nicotinamide mononucleotide that can be administered at a dosage rate of about 100 mg per day, from 100 mg per day to 2000 mg per day, or about 2000 mg per day (see page 6, [0052]). Furthermore, Imai et al. disclose the nicotinamide mononucleotide (NMN) can be administered at a dosage rate including about 200 mg per day, 200 mg per day, about 300 mg per day and 300 mg per day ((see page 6, [0052]).  In addition, Imai et al. disclose starch can be included in their composition as an enhancing agent and inert carrier (see [0038]) and [0041]). Also, Imai et al. disclose that their pharmaceutically acceptable composition can be formulated in forms including a capsule form (see page 2, [0025], page 3, [0029] and page 8, [0061]). Consequently, as set forth in the above rejection, one having ordinary skill in the art would have been motivated, to prepare Imai et al.’s nicotinamide mononucleotide agent or composition that contains nicotinamide mononucleotide as an active ingredient such as in amounts of 200 or 300 milligrams as taught or suggested by Imai et al., and starch, in a capsule formulation, and to administer it orally to a patient or subject as taught by Imai et al. to treat the sleep disorder, sleep-onset insomnia by treating delayed sleep phase syndrome which is a form of sleep-onset insomnia as taught by Weitzman et al. in said patient or subject, especially since Imai et al. disclose that nicotinamide mononucleotide can treat sleep disorder and delayed sleep phase syndrome, and Weitzman et al. disclose that delayed sleep phase syndrome is a form of sleep-onset insomnia, and Imai et al. and Imai et al. disclose that starch can be used in their composition and that their composition can be in the form of a capsule, and also because Imai et al. disclose that the nicotinamide mononucleotide can be administered in amounts or doses of 200 or 300 milligrams per day and that starch can also act as an enhancing agent and inert carrier.
Similarly, the above rejection was made by applying Imai et al., Imai et al. and Hirai et al. references. And thus, Imai et al. ‘712 does not have to disclose sleep disorders. More importantly, as set forth in the above rejection, one having ordinary skill in the art would have been motivated, to prepare Imai et al.’s nicotinamide mononucleotide agent or composition that contains nicotinamide mononucleotide as an active ingredient such as in amounts of 200 or 300 milligrams as taught or suggested by Imai et al., and starch, in a capsule formulation, and to administer it orally to a patient or subject as taught by Imai et al. to treat the sleep disorder, sleep-onset insomnia as taught by Hirai et al. in said patient or subject, especially since Imai et al. disclose that nicotinamide mononucleotide can treat the sleep disorder, insomnia, and Hirai et al. disclose that the sleep disorder, insomnia includes sleep-onset insomnia which is difficulty falling asleep, and Imai et al. and Imai et al. disclose that starch can be used in their composition and that their composition can be in the form of a capsule, and also because Imai et al. disclose that the nicotinamide mononucleotide can be administered in amounts or doses of 200 or 300 milligrams per day and that starch can also act as an enhancing agent and inert carrier.

Applicant's arguments with respect to claims 1 and 4 have been considered but are moot with respect to the new ground(s) of rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        

/MICHAEL C HENRY/Examiner, Art Unit 1623